PER CURIAM.
The appellant was adjudged guilty of the crime of armed robbery and sentenced to six years at hard labor in the State penitentiary. On this appeal he contends that the evidence does not support the conviction because a certificate of incorporation of the corporate victim was not introduced into evidence. The judgment and sentence are affirmed upon authority of Duncan v. State, 29 Fla. 439, 10 So. 815, 817 (1892); McClendon v. State, Fla.App.1960, 117 So.2d 506; see also Hunt v. State, Fla.App.1967, 200 So.2d 212.
Affirmed.